S a DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered. Claims 1-16 remain pending in the application. Claims 4, 10, and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (of Group I, sub-species A(i) and A(iv), and Group II, sub-species B(i) and B(ii)) was made without traverse in the reply filed on February 18, 2019. Claims 1-3, 5-9, 11, and 16 are rejected as seen below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 4-5, applicant claims “the slots having a depth at least twice as deep as a width of the slots”. This limitation constitutes new subject matter. It is noted that, nowhere in the specification, does the applicant ever discuss the “depth” or the “width” of the slots (15) – let alone the claimed relationship wherein the slots (15) have “a depth at least twice as deep as a width of the slots”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lohneis et al. (U.S. Patent No. 4,087,901)
Regarding claims 1 and 6, Lohneis discloses (Figures 1-4) a tool magazine (40) for the provision of tools (42) for a machine tool (Column 4, lines 1-15) wherein the tool magazine (40) has a multiplicity of receiving positions (61, 62) for tools (42), wherein the tool magazine (40) includes a plurality of slots (see shaded slot 15 extending through 62 and 61 as seen in annotated Figure 4 below. Note that, though there is only one shaded slot as seen in annotated Figure 4 below, Lohneis discloses that “the inner row of sockets 62 is interrupted to create an opening or clearance 76 to permit passage of the grip 72 and arm 71 
Though it does indeed seem that each slot’s (15) depth d is at least twice as deep as a width w, this is not specifically mentioned – though it is not precluded. 
Such a range of having the depth d be twice as deep as a width w is considered a result effective variable since the range can be modified and changed to produce a desired result of the dimension of the slot (15). Note that such a change in dimension of slot (15) vis a vis depth and width allows for the existence and access to the receiving positons (61, 62) so as to hold a plethora of tools, which is indeed beneficial in a tool magazine. Note that such a change in dimension insures the provision of and access to such receiving positions (61, 62) in the geometry shown in annotated Figure 4. 
In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    817
    652
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1018
    851
    media_image2.png
    Greyscale

Regarding claim 2, Lohneis discloses that the transfer device’s (70, 43) arm (71) is indeed movably mounted along at least one longitudinal axis (note that the arm 71 is extended longitudinally as seen in Figure 4; Column 6, lines 17-19). 
Regarding claim 3, as mentioned above, Lohneis discloses that the transfer device (70, 43) has at least two grippers (see annotated Figure 1 above) and four more grippers seen in element (43)(see Figures 1, 3, and 7) for a total of six grippers. Moreover, the aforementioned first gripper can be provided to carry a tool (42) to be loaded (see Figure 3)(Column 3, lines 11-14), the aforementioned second gripper can be provided to carry the tool (42) to be removed (Figure 4), and at least one further gripper (one of the grippers of 43) is provided as a temporary buffer store for a tool (42) which is initially resting on a receiving position (60) which is obstructing the loading and removal of a tool (42)(see Figures 2-4 and 7)(Column 4, lines 40-45 and Column 4, line 61 – Column 5, line 20).
Regarding claim 5, as seen in Figures 2-4, the receiving positions (61, 62) are indeed substantially fixed while the transfer device (70, 43) moves relative to the receiving positions (61, 62) when transferring tools (42). 
Regarding claim 7, as seen in Figure 1, the multiplicity of receiving positions (61, 62) are indeed arranged behind one another in the removal direction (longitudinal direction). 
Regarding claim 8, as seen in Figure 1, the tool magazine (40) is designed as a ring magazine and the aforementioned receiving positions (61, 62) are indeed formed by a plate-shaped element (64, 65) of the tool magazine (40)(Column 5, lines 40-46), in which receiving slots (15) are made (the slots 15 as mentioned above and seen in annotated Figure 4 above), and the tools (42) are arranged in these receiving slots (15) behind one another in the removal direction (see Figures 2-4).
Regarding claim 11, as seen in Figure 1, Lohneis discloses of a machine tool (Column 4, lines 1-15) having at least the aforementioned tool magazine (40).  
Regarding claim 16, as seen in the annotated Figure 1 below, the first gripper and second gripper arranged at opposite ends of the carrier (71) as mentioned above are indeed 180 degrees apart from each other. 

    PNG
    media_image3.png
    546
    328
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lohneis et al. (U.S. Patent No. 4,087,901) in view of Ogura (U.S. Patent No. 6,142,920).
Lohneis, as mentioned above, discloses most of the elements of the tool magazine (40); however, an indexing region provided in the receiving slot (15)(see annotated Figure 4 above) which determines the radial/rotational alignment of the tool (42) in the receiving position (61, 62) is not specifically mentioned. 

Given Ogura’s teaching of such an indexing region (5) provided at the receiving slot (2) that determines the radial/rotational alignment of a tool in the receiving position, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to allow Lohneis’ receiving slots (15)(see annotated Figure 4 above) to have a similar indexing region to determine the radial/rotational alignment of a tool in the receiving position (61, 62). Doing so will ensure that the tool (42) is snugly and exactly loaded onto the receiving slot (15) (see annotated Figure 4 above) thereby ensuring an effective machining operation.   
Response to Arguments
Applicant's arguments filed on 12/21/20 have been fully considered but they are not persuasive. Applicant argues that the prior art “does not teach or suggest” applicant’s claimed “wherein the tool magazine includes a plurality of slots arranged around a central axis, the slots aligned along radii extending from the central axis and the slots having openings that face the central axis, the slots having a depth at least twice as deep as a width of the slots, each slot having a plurality of receiving positions arranged in a row, one behind the other, along the radius extending from the central axis”.
However, as mentioned above, Lohneis discloses wherein the tool magazine (40) includes a plurality of slots (see shaded slot 15 extending through 62 and 61 as seen in annotated Figure 4 above) arranged around a central axis (see central axis A into the page as seen in annotated Figure 4 above), the aforementioned slots (15) aligned along radii extending from the aforementioned central axis (A) and the aforementioned slots (15) having openings (76) that face the central axis (A) (Column 5, lines 50-54 and Column 6, lines 4-15)(see annotated Figure 4 above), the aforementioned slots (15) having a depth (the depth of the shaded section 15 seen in annotated Figure 4 above that extends along the radii 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3722